Citation Nr: 1501267	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  05-25 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for depression, including as due to a service-connected disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral pes planus.

3.  Whether new and material evidence has been received to reopen a claim of service connection for bronchial asthma.

4.  Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from April 1981 to April 1984.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision, by the North Little Rock, Arkansas, Regional Office (RO), which denied the Veteran's claim of service connection for depression secondary to service-connected hearing loss and tinnitus.  

This matter also is before the Board on appeal from an October 2013 rating decision in which the RO denied an increased rating for bilateral hearing loss and also denied the Veteran's requests to reopen his previously denied claims of service connection for bilateral pes planus and bronchial asthma.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in December 2005.  He also testified at a videoconference Board hearing held in December 2006 before a Veterans Law Judge.  Transcripts of these hearings have been associated with the claims folder.  

In a July 2007 and August 2010, the Board remanded the claim of service connection for depression to the Agency of Original Jurisdiction (AOJ) for additional development. 

In a March 2010 letter, the Board advised the Veteran that the Veterans Law Judge (VLJ) who had conducted the December 2006 Board hearing was no longer employed at the Board and he had the opportunity to testify before a different VLJ.  The March 2010 letter informed the Veteran that he should respond within 30 days if he wanted another Board hearing and, if no response was received within the prescribed time period, the Board would assume that he did not want another hearing.  The Veteran did not respond to the March 2010 letter.  

In June 2012, the Board denied the Veteran's claim of entitlement to service connection for depression as secondary to service-connected hearing loss and tinnitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand (Joint Motion) was submitted in December 2012 and the Court thereafter issued an order granting the Joint Motion.

In July and December 2013, the Board again remanded this claim for additional development.  

The issues of entitlement to an earlier effective date for a grant of service connection for a back disorder and to a total disability rating based on individual unemployability (TDIU) have been raised by the record in a May 2013 and August 2014 statements, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the additional delay which may be caused, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In regards to the claims for an increased rating for bilateral hearing loss and to reopen the claims for service connection for bilateral pes planus and bronchial asthma, the AOJ denied those matters in an October 2013 rating decision.  Later that same month, the AOJ received a notice of disagreement from the Veteran wherein he specifically noted disagreement with the RO's decisions on those issues.  
Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The AOJ has not issued a Statement of the Case (SOC) which addresses these issues.  Therefore, the Board must remand these claims for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As to the claim for entitlement to service connection for depression, secondary to service-connected disabilities, unfortunately, a review of the record evidence indicates that the development requested by the Board in its most recent remand was not accomplished by the AOJ.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board in December 2014 without complying with the prior remand instructions.  Given this error, another remand is required.  

Specifically, the November 2014 VA examination obtained following the last remand was not clear.  The VA examiner found that the Veteran had cocaine dependence, a cognitive disorder secondary to substance abuse, and adjustment disorder with depressed mood.  He also found that the Veteran's cognitive problems and substance use were unrelated to his period of military service or to any service-connected disability.  This examiner further indicated that the Veteran had depression related to his service-connected back disability, but that the Veteran would still have an adjustment disorder with depressed mood even if he did not have any back pain.  The November 2014 VA examiner is unclear as to whether the Veteran actually has a psychiatric disorder that was proximately caused or aggravated by his service-connected back disability.  Also, the examiner does not appear to address the question of aggravation.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Having reviewed the record evidence, the Board finds that a remand is necessary in order to obtain an addendum opinion which addresses the Veteran's contentions in light of his documented medical history.

The Board notes in this regard that judicial review has been frustrated in this case by the AOJ's inability to ensure substantial compliance with the remand directives, especially with regard to obtaining adequate medical opinion evidence likely to withstand judicial review.  The Board also notes that compliance with its remand directives by the AOJ is not discretionary.  Cf. Cogburn v. Shinseki, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of Veterans law").  Unfortunately, yet another remand has proven necessary in this case in order to obtain adequate medical opinion evidence likely to withstand judicial review.

A review of the record evidence indicates that the Social Security Administration (SSA) requested information from VA about the Veteran in October 2012.  It is unclear whether the Veteran receives SSA benefits, however.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his service representative with a Statement of the Case (SOC) on the issues of entitlement to an increased rating for bilateral hearing loss and whether new and material evidence has been received to reopen the claims for service connection for bilateral pes planus and for bronchial asthma.  These issues should be returned to the Board if and only if the Veteran perfects a timely appeal.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for depression since his service separation.  Ask him to identify all VA and non-VA clinicians who have treated him for bilateral hearing loss in recent years.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already, to include any records that may be available from the VA Medical Center in North Little Rock, Arkansas.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Contact the Social Security Administration (SSA) and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any request(s) to SSA, and any reply, to include any SSA records obtained, should be included in the claims file.

4.  Thereafter, return the claims file to the November 2014 VA examiner.  The claims file and a copy of this REMAND must be made available to the examiner for review.  If the November 2014 VA examiner is not available, then the claims file should be provided to an appropriate clinician to provide the requested opinions.  Based on a review of the claims file (including treatment records, private medical records, and any available SSA records), the Veteran's statements and a copy of this remand, the examiner is requested to provide an addendum opinion which answers the following questions:

a)  Does the Veteran currently have a psychiatric disorder, and if so what psychiatric disorder(s) does he have under DSM-IV standards?  

b)  Is it at least as likely as not that the psychiatric disorder(s) had its onset during service, or  was due to an incident or event that occurred during service?  

c)  Is it at least as likely as not that the psychiatric disorder(s) was proximately caused or aggravated  (i.e. permanently worsened beyond the normal progression of that disease) by his service-connected disability(ies) (i.e. hearing loss, tinnitus, and/or low back disability with radiculopathy).  The examiner should consider specifically the Veteran's claims of (i) embarrassment regarding use of hearing aids due to his hearing loss and (ii) his tinnitus, hearing loss and back caused his depression.

If the examiner finds that any psychiatric disorder was aggravated by a service-connected disability, then he or she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so.

5.  Review the addendum opinion after it is completed and determine whether it is in substantial compliance with the remand directives.  If the opinion is deficient, then take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

